ELECTRONIC RECORD                           // %% "fty

                                                                    71.02 (Engaging in Organized
    COA #      01-12-01075-CR                        OFFENSE: Crim Activity)                      .

               Marcus Lee Jefferson v. The State
    STYLE:     ofTexas                               COUNTY:        Harris

    COA DISPOSITION:       AFFIRM                    TRIAL COURT:   180th District Court


    DATE: 08/14/2014                   Publish: NO   TCCASE#:       1321017




                             IN THE COURT OF CRIMINAL APPEALS

                                                                                  UZMt
              Marcus Lee Jefferson v. The State of
    STYLE:    Texas                                      CCA#:                    U2T-JV
             PRO 3E                       Petition       CCA Disposition:
    FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                         JUDGE:

    DATE:      OSL-fpi'/zOtr                             SIGNED:                           PC:

    JUDGE:         &M UstAss*-!—                         PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                       REHEARING IN CCA IS:
    f>j{0 SB           PETITION                       JUDGE:
FOR DISCRETIONARY REVIEW
th ^ZPtfifJs                                                                   ELECTRONIC RECORD
t»atr />«(&!Mir.
•            JUDGE